Name: Commission Regulation (EEC) No 3048/88 of 30 September 1988 altering the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10. 88 Official Journal of the European Communities No L 271 /113 COMMISSION REGULATION (EEC) No 3048/88 of 30 September 1988 altering the corrective amount applicable to the refund on cereals market into account, the corrective amount at presentapplicable to the refund on cereals should be altered HAS ADOPTED THIS REGULATION ¢ THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Portugal regard t0 the Act °f Accession of Spain and Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the (,)J as last amended by Regulation (EEC)No 2221 /88 (), and in particular the fourth sentence of the second subparagraph of Article 16(4) thereof, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), Whereas the corrective amount applicable to the refund 3002/88 ('J  ¢5 fixed ^ Commission Regulation (EEC) No Whereas, on the basis of today's cif prices and cif forward delivery prices, taking foreseeable developments on the Article 1 The corrective amount referred to in Article 16(4) of Regulation (EEC) No 2727/75, fixed in the Annex to Regulation (EEC) No 3002/88 which is applicable to the export refunds fixed in advance in respect of cereals, is hereto. t0 the amounts set out in the Annex Article 2 This Regulation shall enter into force on 1 October 1988 States Regulation shall be binding in its entirety and directly applicable in all Member Done at Brussels, 30 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 197, 26. 7. 1988, p. 16 0 OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 270, 30. 9 . 1988, p . 81 . No L 271 / 114 Official Journal of the European Communities 1 . 10. 88 ANNEX to the Commission Regulation of 30 September 1988 altering the corrective amount applicable to the refund on cereals (ECU/ tonne) Product code Destination (') Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 6th period 4 0709 90 60 000 0712 90 19 000          1001 10 10 000 01 0 0 0 0    1001 10 90 000 01 0 0 0 - 5,00 - 5,00 - 40,00 - 40,00 1001 90 91 000        ' 1001 90 99 000 02 0 0 0 - 3,00 - 3,00 - 30,00 - 30,00 03 0 + 3,00 + 3,00 0 0 - 30,00 - 30,00 1002 00 00 000 01 0 0 0 - 3,00 - 3,00 - 30,00 - 30,00 1003 00 10 000 01 0 0 0 0    1003 00 90 000 02 0 0 0 - 3,00 - 3,00 - 30,00 - 30,00 03 0 + 3,00 + 3,00 0 0 - 30,00 - 30,00 1004 00 10 000       .  1004 00 90 000 - 01 0 - 1,50 - 3,00 - 30,00 - 30,00 - 30,00 - 30,00 1005 10 90 000         1005 90 00 000 01 0 - 30,00 - 30,00 - 30,00 - 30,00 - 30,00 - 30,00 1007 00 90 000         1008 20 00 000         1101 00 00 110 01 0 0 0 5,00 - 5,00   1101 00 00 120 01 0 0 0 - 5,00 - 5,00   1101 00 00 130 01 0 0 0 - 5,00 - 5,00   1101 00 00 150 01 0 0 0 - 5,00 - 5,00   ' 1101 00 00 170 01 0 0 0 - 5,00 - 5,00   1101 00 00 180 01 0 0 0 - 5,00 - 5,00   1101 00 00 190         1101 00 00900         1102 10 00 100 01 0 0 0 - 5,00 - 5,00   1102 10 00 200 01 0 0 0 - 5,00 - 5,00   1102 10 00 300 01 ,0 0 0 - 5,00 - 5,00   1102 10 00 500 01 0 0 0 - 5,00 - 5,00   1102 10 00 900         1103 11 10 100 01 0 0 0 0 0 0 - 50,00 1103 11 10 200 01 0 0 0 0 0 0 - 50,00 1103 11 10 500 01 0 0 0 0 0 0 - 50,00 1103 11 10 900 01 0 0 0 0 0 0 - 50,00 1103 11 90 100 01 0 0 0 - 5,00 - 5,00   1103 11 90 900         (') For the following destinations : 01 all third countries, 02 other third countries, 03 Algeria, Tunisia, Egypt and the Canary Islands. N. B. The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5 . 1977), as last amended by Regulation (EEC) No 296/88 (OJ No L 30, 2. 2. 1988).